DETAILED CORRESPONDENCE
Status of Application
Claims 1-8, 10-26, 28, 29, 32, 34, 37, 40 & 50-75 have been examined in this application. This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on July 2, 2020. Claims 9, 27, 30, 31, 33, 35, 36, 38, 39, 41-45 & 47-49 stand canceled. Claim 46 stands withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on July 2, 2020 has been entered.
Specification
The amendment filed July 2, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: a permanent screw or cap and related features.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 2-7, 12, 13, 16, 20, 22-26, 28, 29, 32, 34, 37, 40, 54, 55, 57, 59, 61, 63 & 65-75 are objected to because of the following informalities: 
Claims 2, 3, 20, 22, 25, 28, 29, 37, 40 each recite “and any combination thereof” or “any combination of a) and b)”, respectively. It appears that the intent is to claim the respective features as alternatives; however, the phrase “or” is not recited with respect to these alternatives. The recitation of “and any combination” allows for the respective features to be collectively present, and does not clearly set forth the respective features as alternatives. For purposes of examination, the Office considers the respective features as alternatives. Appropriate correction is required. Claims 26, 29 & 37 are also objected to for being dependent on Claims 25 & 28, respectively.
Claim 4 appears to further limit the embodiment of the matrix material that includes the chemical additive. As parent Claim 1 recites this embodiment as an alternative, an amendment to Claim 4 to necessarily require this embodiment is recommended to improve clarity of the claim. For example, language such as -The method as defined in claim 1, comprising providing the matrix material that includes said chemical additive, wherein said chemical additive is incorporated into said matrix material…- is recommended. 
Appropriate correction is required. Claims 6 & 7 are also objected to for being dependent on Claim 4. 
Claim 12 recites “a cavity in said degradable component”. To improve clarity of the claim, replacement of this limitation with -the internal cavity in said degradable component- is required. 
Further, Claim 12 appears to further limit the embodiment of the chemical additive in a cavity of the degradable component. As parent Claim 1 recites this embodiment as an alternative, an amendment to Claim 12 to necessarily require this embodiment is recommended to improve clarity of the claim (see suggested language for similar issue with respect to Claim 4 above). 

Claim 13 recites “said cavity”. To improve clarity of the claim, replacement of this limitation with -said internal cavity- is required. Appropriate correction is required.
Claim 16 recites “a cavity in the said degradable component”. To improve clarity of the claim, replacement of this limitation with -the internal cavity in said degradable component- is required. 
Further, Claim 16 appears to further limit the embodiment of the chemical additive in a cavity of the degradable component. As parent Claim 1 recites this embodiment as an alternative, an amendment to Claim 16 to necessarily require this embodiment is recommended to improve clarity of the claim (see suggested language for similar issue with respect to Claim 4 above). 
Appropriate correction is required.
Claim 23 recites “a cavity of said degradable component”. To improve clarity of the claim, replacement of this limitation with -the internal cavity in said degradable component- is required. 
Further, Claim 23 appears to further limit the embodiment of the chemical additive in a cavity of the degradable component. As parent Claim 1 recites this embodiment as an alternative, an amendment to Claim 23 to necessarily require this embodiment is recommended to improve clarity of the claim (see suggested language for similar issue with respect to Claim 4 above). 
Appropriate correction is required. Claims 24-26 are also objected to for being dependent on Claim 23.
Claim 26 appears to have a typographical/grammatical error in “further including the step of mixing said chemical additive an acid salt or compound”. Appropriate correction is required.
Claim 32 appears to further limit the embodiment of the chemical additive in the degradable component. As parent Claim 1 recites this embodiment as an alternative, an amendment to Claim 32 to necessarily require this embodiment is recommended to improve clarity of the claim (see suggested language for similar issue with respect to Claim 4 above). Appropriate correction is required.
Claim 34 recites “a cavity of said degradable component”. To improve clarity of the claim, replacement of this limitation with -the internal cavity in said degradable component- is required. 
Further, Claim 34 appears to further limit the embodiment of the chemical additive in a cavity of the degradable component. As parent Claim 1 recites this embodiment as an alternative, an amendment to Claim 34 to necessarily require this embodiment is recommended to improve clarity of the claim (see suggested language for similar issue with respect to Claim 4 above).
Appropriate correction is required.
Claims 54 & 55 each recite “NaHSO4” & “sodium bisulfate”, which refer to the same material. Deletion of one is required. Appropriate correction is required. Claims 57, 59, 61, 63 & 65 are also objected to for being dependent on Claim 55. 
Claim 66 appears to have a grammatical/typographical error in line 9 “materialwhen”. Appropriate correction is required. Claims 67-75 are also objected to for being dependent on Claim 66.
Claim 67 recites “causing a pH”. To improve clarity of the claim, replacement of this limitation with -causes a pH- is recommended. Appropriate correction is required. Claims 68, 70, 71, 73 & 75 are also objected to for being dependent on Claim 67. 
Claim 68 recites “wherein said chemical additive producing”. To improve clarity of the claim, replacement of this limitation with -wherein said chemical additive produces- is recommended. Appropriate correction is required. 
Claims 72 & 73 each recite “said chemical additive is located in said internal cavity of said degradable component”. Language such as -said chemical additive is positioned in said internal cavity in said degradable component- is suggested for consistency in language with parent Claim 66 and to improve clarity of the claim. Appropriate correction is required. Claims 74 & 75 are also objected to for being dependent on Claims 72 & 73, respectively.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, Claim 1 recites “said chemical additive or said matrix material that includes said chemical additive is….4) forming at least a portion of a plug in said internal cavity in said degradable component”. While the instant specification and drawings describe chemical additives in a cavity of the degradable component, the limitation of the chemical additive or matrix material “forming at least a portion of a plug” in the internal cavity of the degradable component as instantly claimed is not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. Claims 2-8, 10-26, 28, 29, 32, 34, 37 & 40 are also rejected for being dependent on Claim 1. 
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “90-100% of water in said chemical additive is removed prior to adding said molten chemical additive into said cavity”. The instant specification [0039] & [00140] appears to describe removing of the water after pouring into the cavity. As such, the limitation of removing water prior to adding said molten chemical additive into said cavity as instantly claimed is not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required.
Claims 62, 63, 72 & 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 62, 63, 72 & 73 each recite “a degradable screw” with related features and also formed of a different material from said degradable . 
Claim 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 66 recites “said chemical additive….4) forming at least a portion of a plug in said internal cavity in said degradable component”. While the instant specification and drawings describe chemical additives in a cavity of the degradable component, the limitation of the chemical additive “forming at least a portion of a plug” in the internal cavity of the degradable component is not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. Claims 67-75 are also rejected for being dependent on Claim 66. 
Claims 69 & 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 69 & 70 each recite “wherein said chemical additive is mixed with said matrix material to form an additive mixture; said additive mixture is . 
Claims 74 & 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 74 & 75 each recite “a degradable screw” in combination with the steps of melting, pouring, solidifying and plugging and in combination with water removal and degradation features. While Figure 2 label depicts the degradable screw, limitations regarding the degradable screw in combination with the features of Claims 74 & 75, respectively and in combination with all embodiments of respective parent claims 66, 67, 72 & 73 as respectively claimed are not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. 
Claims 74 & 75 each recite “wherein 90-100% of water in said chemical additive is removed prior to said pouring of said melted chemical additive into said cavity”. The instant specification [0039] & [00140] appears to describe removing of the water after pouring into the cavity. As such, the limitation of removing water prior to said pouring of said melted chemical 
Claims 74 & 75 each recite said chemical additive causing less than 10% degradation to said degradable component over a period of at least one month while said chemical additive is “isolated from said wellbore fluid” is not sufficiently described in the specification as required above. The instant specification in [0040] appears to describe degradation with respect to storage conditions and not necessarily with respect to the wellbore fluid as respectively claimed. Appropriate correction and/or clarification is required. 
Claims 1-8, 10-26, 28, 29, 32, 34, 37, 40 & 50-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in step b “said chemical additive or said matrix material that includes said chemical additive is 1)…2)…3)…4)…and any combination of 1), 2) 3) and 4)” (emphasis added); which is unclear. As a non-limiting example, as recited, the chemical additive can be in 1), 2), 3), 4) and combination 1) & 4) – which is unclear. It is unclear whether this limitation recites alternatives for the location of the chemical additive or if the additive is present in all the recited locations and combinations thereof. For purposes of examination, the Office considers the recited features as alternatives. 
Further, Claim 1 recites “said internal cavity” in step b; which lacks sufficient antecedent basis.
Claim 1 recites in step f “causing said chemical additive to interact with said wellbore fluid and said degradable component so as to i)…ii)…iii)…iv)…and any combination of i), ii), iii) and iv)” (emphasis added); which is unclear. As a non-limiting example, as recited, the 
Appropriate correction and/or clarification is required. Claims 2-8, 10-26, 28, 29, 32, 34, 37 & 40 are also rejected for being dependent on Claim 1. The claims have been examined as best understood. 
Claim 7 appears to further limit the matrix material selected in parent Claim 6; however it is unclear which broader group “a water-soluble polymer, water-reactive polymer, water-soluble compound or water-reactive compound” of parent Claim 6 is being further limited, and it is also unclear which of the recited materials fall within each of the broader groups of parent Claim 6. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 18 recites “…wherein said chemical additive is added as a coating or a lining to some or all of said degradable component or surface of said degradable component”; which is unclear for all alternative embodiments of parent Claim 1. As a non-limiting example, it is unclear how the additive is “positioned in said degradable component” or forms “at least a portion of said degradable component”, but is a coating or lining as instantly claimed. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claims 20, 21, 64, 65 & 68 each recite “about said degradable component”; Claims 58 & 59 each recite “in a location about said degradable component”; and Claim 67 recites “located about said degradable component”; each of which is unclear. It is unclear what distance from the degradable component is considered “about” the degradable component. Appropriate 
Claims 22, 28, 29, 37 each recite the chemical additive positioned in a location that appears to be distinct from and/or a subset of the alternatives recited in parent Claim 1, respectively; which is unclear in combination. It is unclear where the chemical additive is positioned. Appropriate correction and/or clarification is required. Claims 29 & 37 are also rejected for being dependent on Claim 28. The claims have been examined as best understood. 
Claim 24 recites steps related to melting and pouring into a cavity. As recited, it is unclear whether or not these steps are distinct from the steps of melting and pouring into a cavity as recited in parent Claim 23. Further, it is unclear whether or not “a cavity” is distinct from the cavities of parent Claims 1 & 23. Also, it is unclear whether or not “adding” is distinct from “pouring” into the cavity. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 25 recites “said chemical additive in a solid state after being inserted into said cavity of said degradable component”. It is unclear whether or not “inserted” is distinct from “pouring” as recited in parent Claim 23. It is also unclear how the degradable component is formed “with” said molten chemical additive. Appropriate correction and/or clarification is required. Claim 26 is also rejected for being dependent on Claim 25. The claims have been examined as best understood.
Claim 26 recites “further including the step of mixing said chemical additive an acid salt or compound that forms a eutectic mixture”. As recited, it is unclear which of the recited components the property of forming a eutectic mixture applies to. It is unclear whether the mixing of the components forms a eutectic mixture; or the acid salt or compound has an 
Claim 40 recites “…wherein said degradable component includes magnesium alloy, zinc alloy, or aluminum alloy, and byproducts of said degradable component after said degradable component at least partially dissolves, said byproducts include magnesium hydroxide, aluminum hydroxide, zinc hydroxide, and any combination thereof”. It is unclear how the degradable component includes its own byproducts, and particularly so in the embodiment where the degradable component fully dissolves. Also, it is unclear whether or not the claimed byproducts are distinct from the byproducts of parent Claim 1, step f.
Further, Claim 40 recites an alloy/metal that dissolves to produce a hydroxide. However, the limitation as recited is unclear. As a non-limiting example, as recited, a magnesium alloy can dissolve to form a hydroxide other than magnesium hydroxide, including a combination of the hydroxides, which is unclear.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 50 recites “a local environment about said degradable component” in step f. It is unclear what distance from the degradable component is considered “about” the degradable component. Further, it is unclear what is considered a “local” environment as instantly claimed. Appropriate correction and/or clarification is required. Claims 51-65 are also rejected for being dependent on Claim 50. The claims have been examined as best understood.
Claim 66 recites “…said chemical additive present in said degradable component to i)...ii)…iii)…iv)…and combinations of i), ii), iii) and iv)” (emphasis added); which is unclear. As a non-limiting example, as recited, the chemical additive can be in i), ii), iii), iv) and combination ii) 
Claim 66 recites “…said chemical additive 1)...2)…3)…4)…and any combination of 1), 2), 3) and 4)” (emphasis added); which is unclear. As a non-limiting example, as recited, the chemical additive can be in 1), 2), 3), 4) and combination 3) & 4) – which is unclear. It is unclear whether this limitation recites alternatives for the location of the chemical additive or if all of the locations and combinations thereof are required.
Claim 66 recites “…said chemical additive A)...B)…C)…D)…and any combination of A), B), C) and D)” (emphasis added); which is unclear. As a non-limiting example, as recited, the chemical additive can be in A), B), C), D) and combination A) & C) – which is unclear. It is unclear whether this limitation recites alternatives for the features of chemical additive or if all of the features and combinations thereof are required.
Further, the above recited alternatives and respective combinations together are unclear; and therefore, the scope, metes and bounds of the claim are unclear. 
Claim 66 recites the conditional phrase “when” in multiple instances; which is unclear. It is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 66 recites “said degradable metal” in lines 12-13; which lacks sufficient antecedent basis. 
Claim 66 recites “to ensure 70-100% degradation of said degradable material in said degradable component while said degradable component is in the wellbore and exposed to the wellbore fluid” (emphasis added) and also recites “said wellbore fluid” in multiple instances in steps d & e. However, the claim recites multiple instances of “a wellbore fluid” in features i), ii), iii) & iv) and in step c. It is unclear which wellbore fluid “the wellbore fluid” and “said wellbore fluid” refer to. 

Claim 66, step e is unclear in its entirety. It is further unclear how “at least 70% solubilization” relates to “said chemical additive present in an amount to ensure 70-100% degradation of said degradable material”. 
Appropriate correction and/or clarification is required. Claims 67-75 are also rejected for being dependent on Claim 66. The claims have been examined as best understood. 
Claims 69 & 70 each recite “wherein said chemical additive is mixed with said matrix material to form an additive mixture; said additive mixture is coated on said degradable material of said degradable component; said matrix material coating a plurality of particles of said chemical additive”; which is unclear. It is unclear how the matrix material coating is related to the additive mixture that is formed. 
Further, respective parent claims 66 & 67 do not necessarily require the matrix material. As such, the claimed features of Claims 69 & 70 are unclear in combination with all embodiments of the respective parent claims that do not require the matrix material.
Appropriate correction and/or clarification is required. Claim 71 is also rejected for being dependent on Claim 70. The claims have been examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 11, 12, 14-16, 22 & 32 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0160611).
With respect to Claim 1, Zhang discloses a method of using a degradable component comprising: a. providing a degradable component that at least partially forms a tool or device (Zhang: Sections [0007]-[0009]); b. providing a chemical additive or a matrix material that includes said chemical additive, said chemical additive is formulated to at least partially cause degradation of said degradable component (Zhang: Sections [0016]-[0026] & [0031]); said chemical additive or said matrix material that includes said chemical additive is 1) positioned on said degradable component, 2) positioned in said degradable component, or 3) forming at least a portion of said degradable component, 4) forming at least a portion of a plug in said internal cavity in said degradable component, and any combination of 1), 2) 3) and 4) (Zhang: Sections [0016]-[0026], [0028] & [0031]); c. placing said degradable component in a wellbore; d. providing a wellbore fluid in an area around said degradable component (Zhang: Sections [0016]-[0026], [0031], [0034] & [0035]; Figures; wherein the downhole environment is considered to comprise one or more wellbore fluids); e. delaying interaction of said wellbore fluid with said chemical additive while said degradable component is positioned in said wellbore and while said degradable component is at least partially surrounded by said wellbore fluid (Zhang: Sections [0031] & [0032]); and, f. causing said chemical additive to interact with said wellbore fluid and said degradable component so as to i) maintain a rate of degradation of said degradable component, ii) accelerate a rate of degradation of said degradable component, iii) slow a rate of degradation of said degradable component, iv) offset, neutralize, or remove byproducts of said degradable component that are formed from degradation of said degradable component, and any combination of i), ii), iii) and iv) (Zhang: Sections [0031] & [0032]). 
With respect to Claim 2, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said chemical additive is selected from an acid, buffer compound, salt, oxidizer, surfactant, absorbent material, and any combination thereof” (Zhang: Section [0029]). 
With respect to Claim 4, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said chemical additive is incorporated into said matrix material, said matrix material has a solubility or degradability in said wellbore fluid to control release of said chemical additive in said wellbore fluid” (Zhang: Sections [0027], [0029], [0031] & [0032]; wherein one or more materials in which the chemical additive is incorporated read on a matrix material as broadly claimed). 
With respect to Claim 8, Zhang discloses the method as provided above with respect to Claim 1, and further discloses wherein said chemical additive includes one or more components selected from the group as instantly claimed (Zhang: Section [0029]).
With respect to Claim 11, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said chemical additive or said matrix material that includes said chemical additive is coated to control a release rate of said chemical additive into said wellbore fluid” (Zhang: Sections [0031] & [0032]). 
With respect to Claim 12, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said chemical additive is added to a cavity in said degradable component” (Zhang: Sections [0016]-[0026] & [0028]). 
With respect to Claim 14, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said tool or device is a mandrel, a cone, a shoe, a frac ball, a bridge, a stinger, a bridge plug, a valve, a plug, a sleeve, or a frac plug” (Zhang: Sections [0016]-[0026]).
With respect to Claim 15, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said chemical additive or said matrix material that includes said chemical additive is exposed at an outer surface of said degradable component” (Zhang: Sections [0016]-[0026], [0028] & [0031]).
With respect to Claim 16, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said chemical additive or said matrix material that includes said chemical additive is exposed to said wellbore fluid by mechanical action, or by dissolution of a coating or plug covering a cavity in the said degradable component, wherein said coating or said plug is a same or different material as said degradable component” (Zhang: Sections [0031] & [0032]).
With respect to Claim 22, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said chemical additive is positioned within a recess of said degradable component, or protected by an extension or cover designed to prevent mechanical damage, control wellbore fluid access to said chemical additive, and any combination thereof” (Zhang: Sections [0016]-[0026], [0028], [0031] & [0032]). 
With respect to Claim 32, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said degradable component includes a dissolvable metal shell, said dissolvable metal shell encompassing said chemical additive” (Zhang: Sections [0016]-[0026], [0031] & [0032]; Figures).
Claim Rejections - 35 USC § 102/35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18, 20 & 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 2016/0160611).
With respect to Claim 17, Zhang discloses the method as provided above with respect to Claim 1, and further discloses components that appear to be mechanically or adhesively attached as broadly claimed (Zhang: Sections [0016]-[0026]; Figures). To the extent there is any difference between the attachment of the methods of Zhang and the attachment as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and/or an obvious matter of design choice. 
With respect to Claim 18, Zhang discloses the method as provided above with respect to Claim 1, and further discloses contact of the chemical additive with one or more surfaces of the degradable component (Zhang: Sections [0016]-[0026], [0028], [0031] & [0032]), which appears to be “a coating or a lining to some or all of said degradable component or surface of said degradable component” as broadly claimed. To the extent there is any difference between the coating or lining of the methods of Zhang and the coating or lining as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and/or an obvious matter of design choice. 
With respect to Claim 20, Zhang teaches the method as provided above with respect to Claim 1, and further discloses employing chemical additives as set forth in the instant invention, which are considered to be formulated to partially or fully neutralize the formation of hydroxides and/or to maintain a pH about the degradable component as instantly claimed (Zhang: Section [0029]). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
To the extent there is any difference between formulation of Zhang’s disclosure and the formulation of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the Office may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C.102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.
With respect to Claim 40, Zhang discloses the method as provided above with respect to Claim 1, and further discloses wherein said degradable component includes magnesium alloy, zinc alloy, or aluminum alloy (Zhang: Section [0027]). As such, the byproducts after said degradable component (of the same material as instantly claimed) at least partially dissolves would appear to include one or more materials as instantly claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Products of identical In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
To the extent there is any difference between degradation of Zhang’s disclosure and the degradation of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the Office may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C.102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0160611), in view of Legemah et al. (US 2015/0053409). 
With respect to Claim 3, Zhang discloses the method as provided above with respect to Claim 1, and further teaches the chemical additive in a desired form, such as a solid form (Zhang: Section [0030]), teaches controlling release and degradation of the components (Zhang: Sections [0016]-[0026], [0031] & [0032]), and also teaches acidic additives (Zhang: Section [0029]). The reference, however, fails to explicitly disclose “wherein the chemical additive is in the form of particles with a particle size distribution, where a solubility or a reaction rate of said chemical additive is controlled by a size of said particles, said particle size distribution, and any combination thereof” as instantly claimed. 
Legemah teaches methods of well treatment (Legemah: Section [0001]) therein, wherein solid acidic substances are employed in well treatment and pH control, and wherein the solubility and/or dissolution rate of the acidic substance is controlled by particle size of the solid acidic substance (Legemah: Sections [0016] & [0022]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang with the aforementioned teachings of Legemah to employ the chemical additive in the form of particles with a particle size distribution, and control solubility or a reaction rate of said chemical additive by a size of said particles, said particle size distribution, and any combination thereof as instantly claimed in order to control pH and/or the degradation of the downhole devices as desired. (Legemah: Sections [0016] & [0022]).
Claims 10, 13, 19, 21, 23, 25, 26, 28, 29, 34, 37, 50-68, 72 & 73 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0160611).
With respect to Claim 10, Zhang discloses the method as provided above with respect to Claim 1, and further teaches the chemical additive in a desired form, such as a solid form (Zhang: Sections [0029] & [0030]). As such, although the reference fails to explicitly disclose said chemical additive or said matrix material that includes said chemical additive “in the form of 
With respect to Claim 13, Zhang discloses the method as provided above with respect to Claim 12, and further teaches wherein a frac ball is used with the downhole device, teaches wherein any element of the downhole device can be degradable, and also teaches employing cavities in the substrate/degradable element (Zhang: Sections [0021], [0023], [0028] & [0031]). As such, although the reference fails to explicitly disclose the frac ball as comprising a cavity, based on the teachings of Zhang, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ any component that comprises the downhole device as a substrate/degradable element with a cavity, such as the frac ball, in order to yield predictable results in well treatment, to tailor the degradation treatment as desired, and/or as an obvious matter of design choice. 
With respect to Claims 19, 28, 29 & 37, Zhang discloses the method as provided above with respect to Claim 1, and further teaches wherein the concentration levels of the additive are dependent on form of the additive, and also teaches tailoring the degradation, degradation rate, degradation products etc. (Zhang: Sections [0030]-[0032]). 
As such, although the reference fails to explicitly limit the chemical additive to an amount range as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of chemical additive based on the desired application insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result.
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing degradable tools including chemical additives, and a finite number of identified, predictable solutions including tailoring the form of chemical additive, degradation and chemical interactions as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Zhang, one of ordinary skill in the art could have pursued a desired amount of the additive with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
With respect to Claim 21, Zhang discloses the method as provided above with respect to Claim 1, and further teaches employing chemical additives comprising a chlorine component as set forth in the instant invention, teaches wherein the concentration levels of the additive are dependent on form of the additive, and also teaches tailoring the degradation, degradation rate, degradation products etc. (Zhang: Sections [0029]-[0032]).
As such, although the reference fails to explicitly limit the produced chloride to an amount range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result.
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing degradable tools including chemical additives, and a finite number of identified, predictable solutions including tailoring the form of chemical additive, degradation and chemical interactions as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Zhang, one of ordinary skill in the art could have pursued a desired amount of chemical additive, and as such the produced chloride, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 23, Zhang discloses the method as provided above with respect to Claim 1, and further discloses wherein the chemical additive includes a salt, a solid acid, or a solid base; teaches the additive in solid or liquid form, and also teaches the additive in a cavity of said degradable component (Zhang: Sections [0028]-[0031]). As such, although the reference fails to explicitly disclose “further including the steps of melting said chemical additive and thereafter pouring said melted chemical additive into a cavity of said degradable component.”, 
With respect to Claim 25, Zhang teaches the method as provided above with respect to Claim 23, and further does not appear to teach degradation while the downhole device is above ground. As such, it would appear that the forming of the device does not cause said degradable component to degrade more than 10%. To the extent there is any difference between the degradation of the methods of Zhang and the degradation as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 26, Zhang teaches the method as provided above with respect to Claim 25, and further discloses employing materials as set forth in the instant invention (Zhang: Sections [0027] & [0029]). As such, it would appear that the materials form a eutectic mixture. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there is any difference between the features of the methods of Zhang and the features as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 34, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “wherein said degradable component includes a secondary chemical additive that is used to enhance a rate at which a wall portion of a cavity of said degradable component dissolves or degrades so that said chemical additive in said cavity is at least partially released from said cavity” (Zhang: Sections [0027] & [0029]-[0032]). Zhang also teaches tailoring the degradation, degradation rate, degradation products etc. (Zhang: Sections [0030]-[0032]). As such, although the reference fails to explicitly disclose “in less than 72 hours” as instantly claimed, based on the teachings of Zhang, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor the release of the chemical additive as desired based on the requirements of the operation in order to yield predictable results in degradation and well treatment and/or as an obvious matter of design choice. 
With respect to Claim 50, Zhang discloses a method of using a degradable component comprising (Zhang: Sections [0007]-[0009]): a. providing a degradable component that at least partially forms a tool or device selected from the group as instantly claimed (Zhang: Sections [0016]-[0026] & [0031]), said degradable component including a degradable material (Zhang: Sections [0027] & [0029]); b. providing a chemical additive, said chemical additive is formulated 
Zhang further teaches wherein the concentration levels of the additive are dependent on form of the additive, and also teaches tailoring the degradation, degradation rate, degradation products etc. (Zhang: Sections [0030]-[0032]). 
As such, although the reference fails to explicitly disclose releasing the chemical additive to ensure “at least 30% of a stoichiometric amount” of said degradable material in said degradable component solubilizes or dissolves in said wellbore fluid while said chemical additive is released from said degradable component as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor release of a suitable amount of chemical additive based on the desired application insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ/release therein in order to obtain the desired result.
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing degradable tools including chemical additives, and a finite number of identified, predictable solutions including tailoring the form of chemical additive, degradation and chemical interactions as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Zhang, one of ordinary skill in the art could have pursued a desired amount of chemical additive release with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 51, Zhang teaches the method as provided above with respect to Claim 50. The release of the chemical additive to ensure degradation as instantly claimed is considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for reasons set forth above with respect to Claim 50. 
With respect to Claims 52 & 53, Zhang teaches the method as provided above with respect to Claims 50 & 51, respectively; and further discloses “…wherein said degradable material includes a degradable metal, said degradable metal including magnesium, magnesium alloy, zinc alloy, or aluminum alloy, calcium and calcium alloys” (Zhang: Section [0027]). 
With respect to Claims 54 & 55, Zhang teaches the method as provided above with respect to Claims 50 & 53, respectively; and further discloses wherein said chemical additive is a solid component selected from the group as instantly claimed (Zhang: Sections [0029] & [0030]).
With respect to Claim 56 & 57, Zhang teaches the method as provided above with respect to Claims 50 & 55, respectively, and further teaches wherein the concentration levels of the additive are dependent on form of the additive, and also teaches tailoring the degradation, degradation rate, degradation products etc. (Zhang: Sections [0030]-[0032]). 
As such, although the reference fails to explicitly limit the chemical additive to an amount range as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of chemical additive based on the desired application insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result.
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing degradable tools including chemical additives, and a finite number of identified, predictable solutions including tailoring the form of chemical additive, degradation and chemical interactions as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Zhang, one of ordinary skill in the art could have pursued a desired amount of the components with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known 
With respect to Claims 58 & 59, Zhang teaches the method as provided above with respect to Claims 50 & 57, respectively; and further discloses employing chemical additives as set forth in the instant invention, which are considered to maintain a pH as instantly claimed (Zhang: Section [0029]). “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there is any difference between the features of the methods of Zhang and the features as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claims 60 & 61, Zhang teaches the method as provided above with respect to Claims 50 & 59, respectively; and further discloses “…wherein said degradable component includes a cavity, said chemical additive is at least partially located in said cavity” (Zhang: Sections [0016]-[0026], [0028] & [0031]). 
With respect to Claims 62 & 63, Zhang teaches the method as provided above with respect to Claims 60 & 61, respectively; and further discloses wherein said degradable component includes a structure to enable release of said chemical additive from said cavity, said structure as instantly claimed (Zhang: Sections [0031] & [0032]). 
With respect to Claims 64 & 65, Zhang teaches the method as provided above with respect to Claims 50 & 63, respectively; and further teaches employing chemical additives 
As such, although the reference fails to explicitly limit the produced chloride to an amount range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of chemical additive, and as such the produced chloride, based on the desired application insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result.
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing degradable tools including chemical additives, and a finite number of identified, predictable solutions including tailoring the form of chemical additive, degradation and chemical interactions as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Zhang, one of ordinary skill in the art could have pursued a desired amount of chemical additive, and as such the produced chloride, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of 
With respect to Claim 66, Zhang discloses a method of ensuring degradation of a degradable component in a wellbore (Zhang: Sections [0007]-[0009]) comprising: a. providing a degradable component that at least partially forms a tool or device, said tool or device selected from the group as instantly claimed (Zhang: Sections [0016]-[0026] & [0031]); said degradable component including a degradable material and a chemical additive; said chemical additive present in said degradable component to i) cause said degradable material to dissolve when said degradable material is exposed to wellbore fluid in the wellbore, ii) accelerate a dissolution rate of said degradable material when said degradable material is exposed to wellbore fluid in the wellbore, iii) cause said degradable material to degrade when said degradable material is exposed to wellbore fluid in the wellbore, iv) accelerate a degradation rate of said degradable material when said degradable material is exposed to wellbore fluid in the wellbore, and combinations of i), ii), iii) and iv) (Zhang: Sections [0016]-[0026], [0031] & [0032]); said degradable metal including one or more materials selected from the group as instantly claimed (Zhang: Section [0027]); said chemical additive is a solid component and includes one or more materials selected from the group as instantly claimed (Zhang: Sections [0029] & [0030]); said chemical additive 1) positioned on an outer surface of said degradable component, 2) positioned in an internal cavity in said degradable component, 3) forming at least a portion of said degradable component, 4) forming at least a portion of a plug in said internal cavity in said degradable component, and any combination of 1), 2) 3) and 4) (Zhang: Sections [0016]-0026], [0028], [0031] & [0032]), said chemical additive present in an amount to ensure degradation of said degradable material in said degradable component while said degradable component is in the wellbore and exposed to the wellbore fluid (Zhang: Sections [0016]-0026], [0028], [0031] & 
Zhang further teaches wherein the concentration levels of the additive are dependent on form of the additive, and also teaches tailoring the degradation, degradation rate, degradation products etc. (Zhang: Sections [0030]-[0032]). 
As such, although the reference fails to explicitly disclose an amount of chemical additive to ensure a degradation and solubilization range as respectively claimed, and in an amount range relative to the degradable component as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor the amount of chemical additive based on the desired application insofar as because it In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result.
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing degradable tools including chemical additives, and a finite number of identified, predictable solutions including tailoring the form of chemical additive, degradation and chemical interactions as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Zhang, one of ordinary skill in the art could have pursued a desired amount of chemical additive with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 67, Zhang teaches the method as provided above with respect to Claim 66; and further discloses employing chemical additives as set forth in the instant invention, which are considered to maintain a pH as instantly claimed (Zhang: Section [0029]). “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent 
With respect to Claim 68, Zhang teaches the method as provided above with respect to Claim 67; and further teaches employing chemical additives comprising a chlorine component as set forth in the instant invention, teaches wherein the concentration levels of the additive are dependent on form of the additive, and also teaches tailoring the degradation, degradation rate, degradation products etc. (Zhang: Sections [0029]-[0032]).
As such, although the reference fails to explicitly limit the produced chloride to an amount range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of chemical additive, and as such the produced chloride, based on the desired application insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result.
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing degradable tools including chemical additives, and a finite number of identified, predictable solutions including tailoring the form of chemical additive, degradation and chemical interactions as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Zhang, one of ordinary skill in the art could have pursued a desired amount of chemical additive, and as such the produced chloride, such as instantly claimed, with a reasonable expectation of success. The 
With respect to Claims 72 & 73, Zhang teaches the method as provided above with respect to Claims 66 & 67, respectively; and further discloses “…wherein said chemical additive is located in said internal cavity of said degradable component; said degradable component includes i) an access opening to said internal cavity that is plugged by a degradable plug, degradable screw, or degradable cap; said degradable plug, degradable screw, or degradable cap formed of a different material from said degradable material of said degradable component, or ii) a walled portion forming a portion of a wall of said cavity” (Zhang: Sections [0031] & [0032]).
Claims 5-7 & 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0160611), in view of Walton et al. (US 2016/0201425). 
With respect to Claim 5, Zhang discloses the method as provided above with respect to Claim 1, and further discloses “…wherein said degradable component is at least partially formed of said matrix material” (Zhang: Sections [0027], [0029], [0031] & [0032]; wherein one or more materials in which the chemical additive is incorporated read on a matrix material as broadly claimed). Zhang further teaches employing devices such as bridge plugs (Zhang: Sections [0016]-[0026]) and teaches employing chloride additives (Zhang: Section [0029]). The reference, however, fails to explicitly disclose said matrix material selected from a water-soluble polymer, water-reactive polymer, water-soluble compound or water-reactive compound as instantly claimed. 

With respect to Claims 6 & 7, Zhang discloses the method as provided above with respect to Claim 4. Zhang further teaches employing devices such as bridge plugs (Zhang: Sections [0016]-[0026]) and teaches employing chloride additives (Zhang: Section [0029]). The reference, however, fails to explicitly disclose said matrix material selected from or including one or more components as respectively claimed.
Walton teaches methods comprising degradable downhole devices, taught to include bridge plugs (Walton: Sections [0002]-[0004], [0008] & [0009]) therein, wherein one or more matrix materials as instantly claimed are taught as suitable for use in combination with the matrix materials as taught by Zhang, and in the presence of chlorides (Walton: Sections [0020], [0041], [0068] & [0071]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang with the aforementioned teachings of Walton to employ one or more matrix materials as instantly claimed, i.e. known materials employed in degradable downhole devices, in order to yield predictable results in the degradation on devices in subterranean applications.
With respect to Claims 69, 70 & 71, Zhang teaches the method as provided above with respect to Claims 66 & 67, respectively; and further discloses wherein said chemical additive is mixed with said matrix material to form an additive mixture; said additive mixture is coated on said degradable material of said degradable component; said matrix material coating said chemical additive to delay interaction of said chemical additive with said wellbore fluid (Zhang: Sections [0027], [0029], [0031] & [0032]; wherein one or more materials with which the chemical additive is mixed read on a matrix material as broadly claimed).
Zhang further teaches the chemical additive in a desired form, such as a solid form (Zhang: Sections [0029] & [0030]). As such, although the reference fails to explicitly disclose “a plurality of particles” of said chemical additive as instantly claimed, particles are considered to be a known form of solids, particularly for salts. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a known solid form, such as instantly claimed, in order to yield predictable results in well treatment and/or as an obvious matter of design choice. 
Zhang further teaches employing devices such as bridge plugs (Zhang: Sections [0016]-[0026]) and teaches employing chloride additives (Zhang: Section [0029]). The reference, however, fails to explicitly disclose said matrix material selected from or including one or more components as respectively claimed.
Walton teaches methods comprising degradable downhole devices, taught to include bridge plugs (Walton: Sections [0002]-[0004], [0008] & [0009]) therein, wherein one or more matrix materials as instantly claimed are taught as suitable for use in combination with the matrix materials as taught by Zhang, and in the presence of chlorides (Walton: Sections [0020], [0041], [0068] & [0071]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang with the .
Claims 24, 74 & 75 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0160611), in view of Vaidya et al. (US 2007/0107908), further in view of Scepanski (US 5,670,473).
With respect to Claim 24, Zhang teaches the method as provided above with respect to Claim 23, and further teaches employing materials such as alloys, chlorides, bromides etc. (Zhang: Sections [0027] & [0029]). The reference, however, fails to explicitly disclose “further including the steps of melting said chemical additive in its hydrate or water-containing form and thereafter pouring said melted chemical additive into a cavity of said degradable component, 90-100% of water in said chemical additive is removed prior to adding said molten chemical additive into said cavity so that said chemical additive solidifies in its anhydrous, or lower H20 content form in said cavity” as instantly claimed. 
 Vaidya teaches methods in oilfields therein, wherein oilfield elements are made comprising components such as those taught by Zhang, and teaches employing standard techniques for forming the oilfield elements, such as by melting, pouring and heating (Vaidya: Sections [0003], [0034] & [0064]-[0068]). Vaidya, however, fails to explicitly teach components in the hydrate or water-containing form and removing 90-100% water for solidification in the anhydrous form as instantly claimed.
Scepanski teaches methods of forming solids from salts therein, wherein it is taught to melt salts in hydrate form, and remove excess water upon solidification in order to benefit from the lower melting point in hydrate form (Scepanski: Col. 1, Ln. 1 through Col. 2, Ln. 22). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang with the aforementioned 
With respect to Claims 74 & 75, Zhang teaches the method as provided above with respect to Claims 72 & 73, respectively; and further does not appear to teach degradation while the downhole device is above ground. As such, it would appear that “said chemical additive causing less than 10% degradation to said degradable component over a period of at least one month while said chemical additive is isolated from said wellbore fluid”. To the extent there is any difference between the degradation of the methods of Zhang and the degradation as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Zhang further teaches employing materials such as alloys, chlorides, bromides etc. (Zhang: Sections [0027] & [0029]); teaches the additive in solid or liquid form, and also teaches the additive in a cavity of said degradable component with a degradable plug, screw or cap (Zhang: Sections [0029]-[0031]).
The reference, however, fails to explicitly disclose the above teachings in combination with the steps of melting, pouring, allowing said chemical additive to solidify in said cavity, and wherein 90-100% of water in said chemical additive is removed prior to said pouring of said melted chemical additive into said cavity such that said chemical additive solidifies in its anhydrous state, or lower H20 content forms in said cavity, as instantly claimed.

Scepanski teaches methods of forming solids from salts therein, wherein it is taught to melt salts in hydrate form, and remove excess water upon solidification in order to benefit from the lower melting point in hydrate form (Scepanski: Col. 1, Ln. 1 through Col. 2, Ln. 22). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Zhang with the aforementioned teachings of both Vaidya and Scepanski to employ known standard techniques in the art, such as melting and pouring components in the cavity of the degradable tool or device in order to yield predictable results in the forming degradable devices, and to employ the hydrate or water-containing form, and remove excess water as instantly claimed in order to benefit from the lower melting point in hydrate form (Vaidya: Sections [0003], [0034] & [0064]-[0068]; Scepanski: Col. 1, Ln. 1 through Col. 2, Ln. 22).
Response to Arguments
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections have been fully considered. The amendments do not fully address all of the objections and rejections and/or raise new objections/rejections. As such, portions of the objections/rejections are maintained, and further new objections/rejections are raised, as set forth above. 
Applicants’ arguments with respect to the prior art rejections of Claims 1-8, 10-26, 28, 29, 32, 34, 37, 40 & 50-65 have been considered but are moot because the new ground of rejection does not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674